Case 2:20-cv-00018-SJF-SIL Document 15 Filed 09/09/20 Page 1 of 1 PageID #: 88


                                                             MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-671-1150
smoser@moseremploymentlaw.com


                                                     September 9, 2020

VIA ECF

Hon. Sandra J. Feuerstein, USDJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

RE:    Pflug, et al. v. The County of Suffolk, 20-cv-00018(SJF)(SIL)

Dear Judge Feuerstein:

       I write in response to the Court’s Order to Show Cause issued for my failure to appear at
the scheduled conference on September 8, 2020.

        On September 8, 2020 I reviewed my electronic calendar and did not see the status
conference. After receiving notification of the Court’s Order to Show Cause (docket entry #14),
I went back to the electronic calendar. I found that the calendar settings were incorrectly set for
court appearances. When I corrected the settings, the electronic calendar correctly showed the
status conference.

        The failure to appear was not intentional. I sincerely apologize to the Court and to
opposing counsel for my failure to appear, and request that the case not be dismissed for failure
to prosecute.

                                                     Respectfully submitted,

                                                     Steven J. Moser
                                                     Steven J. Moser




                         5 east main street, Huntington, NY 11743
                             www.moseremploymentlaw.com
